Title: Pennsylvania Assembly: Message to the Governor, 22 March 1764
From: Pennsylvania Assembly
To: Penn, John


The Assembly passed its £50,000 supply bill on February 24 and delivered it to Governor Penn. He held it until March 7 when he sent it back with a message of rejection. It was expressly contrary to the decree of the Privy Council of Sept. 2, 1760, he said, particularly in the following points: 1. In the manner of taxing the Proprietors’ located, uncultivated lands in the country and their lots in cities and boroughs. 2. In subjecting part of the money to be raised to payment on drafts and certificates issued by order of the Assembly only, without the governor’s consent or prior knowledge. 3. In its mutually contradictory statements stipulating how many commissioners of appeals were needed to settle cases of alleged overassessment brought before them.
On March 10, “after a considerable Debate,” the House appointed a committee to bring in a new supply bill, this time for £55,000. With unprecedented speed the committee reported the bill on the same morning. After two days’ debate the Assembly passed and sent it to Penn on March 14. No copy of the original £50,000 bill has been found, but the short time the committee devoted to preparing its successor indicates that they could have made few changes to meet the governor’s objections. A surviving copy of the very long bill passed by the House on March 14, certified by Charles Moore, clerk of the Assembly, is in the American Philosophical Society Library and provides a basis for understanding Penn’s chief objection to both bills.
The critical issue was the assessment of the Proprietors’ located but uncultivated lands. The £55,000 bill (and clearly also the rejected £50,000 bill) provided that such lands should not be assessed “higher than the lowest Rate at which any located uncultivated Lands belonging to the Inhabitants thereof, under the same Circumstances of Situation, Kind and Quality [italics added], shall be assessed”; and that ungranted land of the Proprietors lying in boroughs and towns should be deemed located, uncultivated lands and assessed accordingly. The words printed in italics above were the crux of the problem. They do not appear in the corresponding passage of the stipulations incorporated into the order in council of Sept. 2, 1760. The question was: did the Privy Council intend that the Proprietors’ located, uncultivated lands should be assessed at the same rates as comparable lands of the inhabitants, or that even the best of such proprietary country lands and town lots should be assessed at only the same rate as the worst country lands of other taxpayers? In the protracted dispute the Assembly contended for the first interpretation as the only just one, while the governor insisted that the literal second interpretation represented the true intention of the Privy Council.
Penn returned the £55,000 bill to the Assembly, March 19, with a verbal message stating that it was liable to the same objection as its predecessor on this matter of the proprietary lands. The Assembly immediately sent two members to the governor to ask what he took to be the intention of the stipulation in the order in council. He replied the next day, quoting the pertinent clauses of the order and adding that the words were “so express and certain as to admit no Doubt or Ambiguity.” He asked the House “to insert in the Bill the above Clauses in the very Words of the Decree.” The Assembly immediately tried to pin him down to a direct assertion “that the best and most valuable of the Proprietaries Lands and Lots should be taxed no higher than the worst and least valuable of the Lands or Lots belonging to the People.” He shrewdly refused to use any such words and declined to enter into any dispute “about the Intent or Meaning of the Agents in the Stipulation they made” (Franklin, one of those agents, was there in the Assembly), but Penn insisted that the lords of the committee of the Privy Council “most certainly understood the Force of the Words they made use of to convey their Ideas,” and that “the English Language does not afford Words more forcible, clear and explicit” than those contained in the disputed stipulation.
Thereupon the Assembly resolved without dissent on the morning of March 21 to adhere to the bill as it stood, and appointed a committee of eight members, including Franklin, to prepare a message to the governor. The committee presented its draft message the same afternoon, and “after some Alterations” it was agreed to and ordered transcribed. On the morning of the 22d the message was again read, was signed by the speaker, and sent to Governor Penn.
 
May it please your Honour,
March 22, 1764.
The House, upon Review of the Messages that have passed between your Honour and them, concerning the Money Bill, beg Leave to declare, that they had the sincerest Desire to comply with the Requisitions of His Majesty’s General, and therefore immediately, at your Honour’s Instance, voted the Number of Men required, and the Sum necessary to raise, cloathe and pay them; and are sorry they should be obliged to say, that the Delays and Difficulties they have met with in compleating a Bill to carry that Vote into Execution, have arisen wholly from the Intervening of Proprietary Interests and Instructions, which your Honour, who are “no Stranger to the long Disputes and Differences that unhappily subsisted, for many Years, between the two Branches of the Legislature, on Bills of the like Nature,” must know were ever the great and sole Obstruction to His Majesty’s Service in this Province.
To prevent a Revival of those Disputes, the House have, in the present Bill, complied, to the best of their Understanding, with the Opinion of the Lords of the Committee, approved by His late Majesty, respecting our Supply Bills, and therefore had the greatest Reason to hope that no Objection could now arise to its Passage.
But your Honour is pleased to refuse your Assent to the Bill, unless in two of the six Alterations proposed by their Lordships, the very Terms by them made use of in their Report are inserted in the Bill, alledging that you cannot in Duty deviate from them.
Such a Reason for not passing this Bill appears the more extraordinary to us, as the six Articles in that Report are evidently Heads only of proposed Amendments, and do not appear to be ever intended as formed Clauses, the very Words of which were to be inserted in our future Supply Bills.

For Instance, one is, “That the real Estates to be taxed be defined with Precision, so as not to include the unsurveyed waste Lands belonging to the Proprietaries.” Can it be thought that these Words ought to make a Part of the Bill? Another is, “That the Governor’s Consent and Approbation be made necessary to every Issue and Application of the Money to be raised by Virtue of such Act.” Another, “That Provincial Commissioners be named to hear and determine Appeals brought on the Part of the Inhabitants, as well as of the Proprietaries.” Another, “That the Payments by the Tenants to the Proprietaries of their Rents, shall be according to the Terms of their respective Grants, as if such Acts had never been passed.” All these appeared to us to be merely Heads of Provisions to be made in the Bill, and the Provisions are accordingly made, though in very different Words, but such as fully and particularly express the same Meaning: Thus the last, “That the Payments by the Tenants to the Proprietaries of their Rents, shall be according to the Terms of their respective Grants, as if such Act had never been passed,” is provided for in the Clause that makes the Paper Money a legal Tender in all Payments whatsoever, by adding these Words, “the Sterling Rents due, or to become due, to the Proprietaries of this Province only excepted;” which Words we conceived would effectually answer that Purpose. And these Changes your Honour has not disapproved. If the “very Terms” of the Order in Council are so sacred that they must be made use of, and no other, and your Honour cannot in Duty deviate from them, the House are at a Loss to account for your agreeing to all those Alterations, and particularly to the latter, without the least Objection.
Their Lordships Words, relating to the Points now under Consideration, are these:
“That the located uncultivated Lands belonging to the Proprietaries, shall not be assessed higher than the lowest Rate at which any located uncultivated Lands belonging to the Inhabitants shall be assessed.” And, “That all Lands not granted by the Proprietaries within Boroughs and Towns, be deemed located uncultivated Lands, and rated accordingly, and not as Lots.”
Those Provisions in our Bill are thus expressed, viz.
And be it further enacted and provided nevertheless, that the located uncultivated Lands belonging to the Proprietaries of this Province shall not, by Virtue of this Act, be assessed higher than the lowest Rate at which any located uncultivated Lands belonging to the Inhabitants thereof, under the same Circumstances of Situation, Kind and Quality, shall be assessed; and that all Lands not granted by the Proprietaries within Boroughs and Towns, be deemed located and uncultivated Lands, and rated accordingly, any Thing in this Act to the contrary thereof in any wise notwithstanding.
We thought, may it please your Honour, that we had herein expressed the true Intention of those two Articles; but you have been pleased to let us know that you think otherwise, and that, in your Opinion, “the Words made use of in those Articles convey a meaning very different from the Provisions made respecting these Matters in the present Bill.” We then, by a Message, requested your Honour would be pleased to acquaint us, what Meaning you conceive they do convey. This you have refused. We then endeavoured to conjecture, from the former Tenor of Proprietary Measures, what Sense your Honour might possibly be willing to understand them in; and by another Message, after setting forth, that as your Honour and the House differed in their Opinion of the Meaning of those Articles, it was very probable the Commissioners and Assessors of the several Counties, who were to execute the Act, might, if the same Terms only were used, differ likewise in their Opinion, and thence differ in the Modes of Taxation, we requested you would be pleased to acquaint us, whether you understood the Meaning to be, that the best and most valuable of the Proprietaries Lands and Lots, should be taxed no higher than the worst and least valuable of the Lands belonging to the People? This your Honour has been pleased neither to own nor deny; but continue to insist, that the Words of those Articles are so clear and explicit, that any Additions to them will rather tend to perplex than explain them; and therefore urge us again to put them, and no others, in the Bill.
We beg your Honour would be pleased to reflect for a Moment, how absurd it would be for the two Branches of the Legislature to agree to pass an Act in Terms which both of them have, in public Messages, declared beforehand that they understand very differently; and particularly, how extremely wrong in the Assembly, when the other Branch, the Executive, will not declare what it understands by those Terms, but reserves that till the Law shall come to be executed.

Under these Circumstances it is impossible for us to use, in this Bill, the Terms unexplained, which your Honour insists upon.
We do therefore unanimously adhere to our Bill, and once more earnestly request your Honour would be pleased to pass the same without further Delay, as His Majesty’s Service, and the present deplorable Circumstances of the Frontiers, require its being carried into immediate Execution. Signed by Order of the House,
Isaac Norris, Speaker.
